             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                       5:17 CV 73 MR WCM

COBEY LAKEMPER,                              )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )
                                             )
GEORGE T. SOLOMON, Director of Prisons, )
ERIC T. DYE, Assistant Superintendent –      )
Alexander C.I., BENJAMIN A. CARVER,          )
Assistant Superintendent - Alexander C.I.,   )
ARTHUR A. SICIAK, Unit Manager –             )              ORDER
Alexander C.I., RUSSELL CHESTER,             )
THOMAS DULA, CHRISTOPHER RICH,               )
Chief SRG Coordinator – Division of Prisons, )
FELIX TAYLOR, Superintendent –               )
Pasquotank C.I., COLBERT RESPESS,            )
Assistant Superintendent –Pasquotank C.I.,   )
JOSEPH HARRELL, Assistant                    )
Superintendent – Pasquotank C.I.,            )
LEVI BROTHERS, SRG Correctional Officer – )
Pasquotank C.I., LARRY SWAIN, SRG            )
Correctional Officer – Pasquotank C.I.,      )
FNU BLANKENSHIP, Correctional Officer – )
Alexander C.I., KENNETH E. LASSITER,         )
Director of Prisons                          )
                                             )
                        Defendants.          )
__________________________________           )

     This matter is before the Court on Defendants’ Renewed Motion to

Excuse their Attendance at the Court-Hosted Settlement Conference (the

“Renewed Motion,” Doc. 124).




    Case 5:17-cv-00073-MR-WCM Document 126 Filed 09/08/20 Page 1 of 5
      On July 27, 2020, a notice of hearing was published, setting a judicial

settlement conference for August 18, 2020.

      On July 30, 2020, the undersigned entered an Order describing the

arrangements for the conference. Doc. 120.

      On August 10, 2020, the remaining Defendants (Brothers, Dula, Swain,

and Chester (“Defendants”)) filed a motion seeking, among other things, leave

to be excused from attending the conference. Doc. 122.

      The undersigned issued an Order on August 12, 2020, and granted leave

for Defendants, their counsel, and a representative of the North Carolina

Department of Public Safety (“NCDPS”) to participate in the settlement

conference from different physical locations, provided that defense counsel

ensured that all Defendants, their counsel, and the NCDPS representative

were on one conference line. Doc. 123. The Court denied Defendants’ request

to be excused from participating in the conference altogether. Id.

      The day before the scheduled conference, Defendants filed a renewed

motion again requesting that Chester, Swain, and Brothers be excused from

personally attending the conference. Doc. 124, p. 3. Defendants stated that

Chester was currently on FMLA leave through at least September 17, 2020;

that Swain had a scheduling conflict with another legal matter that day; and

that defense counsel “d[id] not have a current telephone number or email

address to contact Defendant Brothers.” Id.

                                      2

    Case 5:17-cv-00073-MR-WCM Document 126 Filed 09/08/20 Page 2 of 5
      On August 18, 2020, a telephonic hearing was held on the Renewed

Motion. At that time, defense counsel agreed to continue his efforts to locate

Defendant Brothers and a follow up status conference was scheduled for

September 8.

      On September 8, 2020, a telephonic status conference was conducted.

During that status conference, defense counsel explained that Defendants

Swain and Dula were available to participate in a judicial settlement

conference, and that Defendant Chester remained on FMLA leave with an

anticipated return date of September 17, 2020. Defense counsel provided no

authority to indicate that Defendant Chester could not participate in a judicial

settlement conference while on FMLA leave, particularly as to claims asserted

against Defendant Chester in his individual capacity. With respect to

Defendant Brothers, counsel explained that despite calling Defendant

Brothers’ last known telephone number and sending two letters to him, counsel

has been unable to reach Defendant Brothers.

      Plaintiff advised that he was willing to proceed with a judicial settlement

conference with the Defendants with whom defense counsel has been in

contact.

      As the undersigned has previously explained, as parties to this case,

Defendants themselves have a vested interest in this matter, see Doc. 123, p.



                                       3

    Case 5:17-cv-00073-MR-WCM Document 126 Filed 09/08/20 Page 3 of 5
3, and the undersigned continues to believe that Defendants’ personal

participation in the conference would be beneficial.

      With respect to Defendant Chester, the undersigned does not wish to

disturb his leave any more than necessary. However, any intrusion caused by

a settlement conference should be minimal in light of the fact that Defendants

are being allowed to participate by phone from any physical location.

      With respect to Defendant Brothers, in view of the inability of defense

counsel to contact him, and Plaintiff’s consent to a settlement conference with

the Defendants with whom defense counsel is in contact, the undersigned will

proceed with a settlement conference. While the undersigned remains hopeful

that defense counsel will be able to contact Defendant Brothers and that he

will participate in the settlement conference, defense counsel, of course,

remains free to file any motions regarding his representation of Defendant

Brother that counsel deems appropriate.

      IT IS THEREFORE ORDERED THAT:

      1. A judicial settlement conference is RE-SET for Wednesday,

         September 16, 2020 beginning at 2:00 p.m.

      2. Defendants’ Renewed Motion to Excuse their Attendance at the

         Court-Hosted Settlement Conference (Doc. 124) is DENIED. Defense

         counsel, the individual Defendants with whom counsel is in contact,

         and a representative of NCDPS with full authority to resolve the

                                       4

    Case 5:17-cv-00073-MR-WCM Document 126 Filed 09/08/20 Page 4 of 5
   matter shall participate in the settlement conference by telephone.

   These persons may be located in different physical locations but shall

   be on one conference line. Defense counsel shall provide the

   undersigned’s chambers with the number of that conference line on

   or before noon on Tuesday, September 15, 2020.



                       Signed: September 8, 2020




                                   5

Case 5:17-cv-00073-MR-WCM Document 126 Filed 09/08/20 Page 5 of 5
